Citation Nr: 1105338	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a heart condition.

2.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the left thumb.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1984 to February 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which denied the 
Veteran's claim for service connection for a heart condition, and 
denied the Veteran's request for a compensable rating for the 
service-connected residuals of a fracture of the left thumb.  

The issue of reopening the Veteran's previously denied claim for 
service connection for a heart condition is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a left thumb fracture do not 
manifest with limitation of the range of motion of one inch or 
greater between the thumb and forefingers when attempting to 
oppose them, nor is there credible evidence of ankylosis.  

2.  The Veteran's residuals of a thumb fracture manifest with 
symptoms of pain, swelling, weakness, and crepitus of the distal 
interphalangeal joint (DIP); however this does not cause 
functional loss equivalent of limitation of motion to one inch or 
greater between the thumb and forefingers, nor does it cause the 
equivalent of anklyosis, nor is the DIP considered a major joint.




CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of a fracture of the left thumb have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1- 4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 
4.71a, Diagnostic Codes 5010, 5299-5228 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of a VCAA letters from the 
AOJ to the Veteran dated in August 2006 and February 2009.  Those 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
claim for an increased rating for his service-connected residuals 
of a left thumb fracture; (2) informing him about the information 
and evidence that VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Furthermore, the August 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In regards to the fact that the Veteran's claim is one for a 
compensable disability rating for the residuals of his left thumb 
fracture, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008), the Court held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that VA notify the 
Veteran that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the Veteran's employment and daily life.  The Court also required 
notice as to the requirements of the relevant Diagnostic Code.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 
(Fed. Cir. 2009).

In this case, the Veteran was provided with specific notice as to 
the requirements for an increased rating in the February 2009 
notice letter.  Furthermore, the April 2009 SOC provided the 
Veteran with a complete list of the governing rules and 
regulations for a higher rating claim, as well as the specific 
criteria for an increased rating for the Veteran's condition, and 
the reasons for the denial of the higher rating claim.  Finally, 
the Veteran provided statements to VA which show that he is aware 
of the general criteria for proving a claim for an increased 
rating.  See the Veteran's August 2007 NOD, and April 2009 VA 
Form 9.  Given this record, the Veteran has clearly been 
adequately informed of the evidence necessary to support his 
increased rating claim to enable his full participation in his 
case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  
In fact, any error has been in providing notice in excess of that 
required.  As such, the Board concludes the Veteran has been 
provided with all notice required in this case.

In regards to timing, the Veteran was provided with complete 
notification of the elements of his claim for an increased rating 
for his service-connected residuals of a left thumb injury in 
February 2009.  As such, the AOJ clearly did not provide the 
Veteran all necessary VCAA notice prior to initially adjudicating 
his claims in July 2007, the preferred sequence.  But in 
Pelegrini II, the Court clarified that in these situations VA 
does not have to vitiate that initial decision and start the 
whole adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure that the Veteran receives (or 
since has received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose of 
the notice is not frustrated and he is still provided proper 
due process.  Id. 120.  In other words, he must be given an 
opportunity to participate effectively in the processing of his 
claim.  The Federal Circuit Court has held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending additional 
notification of the requirements for an increased rating for the 
Veteran's residuals of a left thumb fracture in February 2009, by 
readjudicating the case by way of the April 2009 SOC.  Therefore, 
since the VA cured the timing error and because the Veteran did 
not challenge the sufficiency of his notice, the Board finds that 
the VA complied with its duty to notify.  In essence, the timing 
defect in the Veteran's notice has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged how 
any timing error prevented him from meaningfully participating in 
the adjudication of his claim for a compensable disability rating 
for the residuals of a fracture of the left thumb.  As such, the 
Veteran has not established prejudicial error in the timing of 
his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), two 
VA medical examinations regarding the severity of his service-
connected residuals of a left thumb fracture, and private medical 
evidence as identified by the Veteran.  The Veteran has not 
indicated that he has received any treatment relevant to his 
residuals of a left thumb fracture.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

In regards to the Veteran's claim for a compensable rating for 
the residuals of his left thumb fracture, the Veteran was 
provided with two VA medical examinations which reviewed the 
manifestations of his residuals of a left thumb fracture in June 
2007 and March 2009.  In this regard, the Veteran in his August 
2007 NOD indicated that his June 2007 VA medical examination did 
not match what he had been told at the time of the examination, 
in that the examiner indicated that he was experiencing 
ankylosis.  The AOJ provided the Veteran with a new examination 
by a different examiner in March 2009, who also did not find 
ankylosis.  The Board has addressed this issue below and found 
the Veteran's statements in this regard not to be credible.  
Further, there is a presumption of regularity to agency actions, 
as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 
(1992) citing United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926)), "principles of administrative regularity 
dictate a presumption that Government officials have properly 
fulfilled their official duties."  That is, absent clear and 
convincing evidence to the contrary, the official acts of public 
officials are presumed to have discharged their duty.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  Therefore, the June 
2007 VA medical examination report is considered a credible 
report of the examiner's findings at that time, absent compelling 
evidence to the contrary.

Furthermore, at the time of his examinations of June 2007 and 
March 2009, the VA examiners provided a thorough review of the 
relevant manifestations of the Veteran's residuals of a left 
thumb fracture.  The Veteran has not submitted any evidence of 
further relevant treatment, nor has the Veteran indicated any 
increase in the severity or number of manifestations of this 
disorder.  However, the Board also notes that the last 
examination for his left thumb disability was conducted over two 
years ago.  In his April 2009 VA Form 9, the Veteran indicated 
that he was experiencing arthritis, as well as pain and swelling 
and loss of strength; however the March 2009 VA medical 
examination specifically noted all three of these issues, such 
that the Veteran's statement does not show that his condition had 
worsened since the March 2009 VA medical examination.  Therefore, 
without evidence that the Veteran's residuals of a left thumb 
fracture have worsened since the March 2009 VA medical 
examination, the Board is not required to remand the Veteran's 
claim for a new VA medical examination.  See VAOPGCPREC 11-95 
(April 7, 1995).  Furthermore, the two VA medical examinations 
provided a review of the Veteran's symptoms, included range of 
motion findings, and considered the effects his residuals of a 
left thumb fracture have on his employment and daily life.  
Therefore, the VA medical examinations provided have been 
adequate for rating purposes.  See 38 C.F.R. § 4.2.  The Board 
concludes that the AOJ has fully complied with the duty to 
provide the Veteran with a VA medical examination which is 
adequate to address the service-connected residuals of a left 
thumb fracture currently on appeal.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The residuals of a left thumb fracture currently on appeal arises 
from a claim for an increased rating received by the AOJ in July 
2006.  Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently 
held VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when his 
disabilities have been more severe than at others.  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year before 
the claim was filed (in this case, July 2005) until the VA makes 
a final decision on the claim.  See Hart, supra; see also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disabilities of the musculoskeletal system are based on the 
inability, due to damage or infection of parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  As such, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must 
be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Analysis - Compensable Disability Rating for the Veteran's 
Residuals of a Fracture of the Left Thumb

The Veteran's residuals of a left thumb fracture were granted 
service connection in a July 1987 rating decision, and assigned a 
0 percent (noncompensable) rating under Diagnostic Code 5299-
5224.  38 C.F.R. § 4.71a.  The use of Diagnostic Code 5299 
indicates that the Veteran's left thumb fracture residuals are 
currently rated by analogy.  Disabilities may be rated by analogy 
to a closely related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  38 
C.F.R. §§ 4.20, 4.27.

The Board notes that the Veteran indicated that the June 2007 
examiner told him that there was ankylosis in the joint of his 
thumb.  However, the VA medical examination of June 2007 
indicated that the x-ray of the Veteran's left hand showed an old 
healed fracture of the left fifth metacarpal with "[n]o evidence 
of any acute skeletal injury."  A second VA medical examination 
was provided in March 2009, which found no ankylosis, although 
there was some evidence of crepitus (i.e. the sound produced by 
bone rubbing, see Dorland's Illustrated Medical Dictionary 437 
(31st ed. 2007)).  

The Board acknowledges that the Veteran is competent to describe 
what a medical examiner has told him.  Layno, 6 Vet. App. at 469; 
see also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's 
credibility affects the weight to be given to his testimony, and 
it is the Board's responsibility to determine the appropriate 
weight.  Washington v. Nicholson, 19 Vet. App 362, 368 (2005).  
When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest 
may also affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

In this instance, the Veteran's interest in describing the 
severity and affects of his left thumb fracture residuals are 
liable to be influenced by his direct financial interest in his 
rating, resulting in his description presenting a more extreme 
view of his service-connected disability than is warranted.  As 
such, the Board finds that the Veteran's statements, in 
consideration of his self-interested report, of reduced 
credibility.  On the other hand, the VA medical examination was 
conducted by a medical professional, with a directive to 
specifically review the extent of the effects of the Veteran's 
service-connected residuals of a left thumb fracture.  Further, 
the Veteran's claim was reviewed a second time in March 2007, by 
a different examiner, and this examiner explicitly found no 
evidence of ankylosis.  The fact that the two examinations, 
provided by separate qualified medical examiners with no interest 
in the outcome of the Veteran's claim, increases the probative 
value of the conclusions provided by the examiners.  As such, the 
Board concludes that the credible evidence of record shows the 
Veteran's left thumb does not have ankylosis.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the AOJ.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

A review of the Rating Schedule reveals that the residuals of the 
Veteran's thumb fracture are most appropriately rated under the 
Diagnostic Code 5228, for limitation of motion of the thumb.  
38 C.F.R. § 4.118.  In this case, the criteria for rating 
disabilities of individual fingers of the hand were revised 
effective August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 5225, 
5226 and 5227, based upon ankylosis of the thumb, index finger, 
middle finger and any other finger, respectively. 38 C.F.R. § 
4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2002).  Under the 
rating criteria that became effective August 26, 2002, these 
Diagnostic Codes remained essentially the same, based upon 
ankylosis of the individual fingers, and new Diagnostic Codes 
5228, 5229 and 5230 were added pertaining to limitation of motion 
of the thumb, index or long finger and ring or little finger, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 
5230 (2010).

Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  See Dorland's 
at 94.  As noted above, the Board has concluded that there is no 
credible evidence of ankylosis, or the equivalent, affecting the 
Veteran's thumb joints.  The most prominent features of his 
residuals of a left thumb fracture evident in the record are 
limitation of motion as well as some pain and weakness.  
Therefore, it is apparent that under the reorganized relevant 
Diagnostic Codes, that the Veteran would be more appropriately 
rated under the Diagnostic Code for limitation of motion of the 
thumb (Diagnostic Code 5228).  See Butts, supra, at 540 (the 
choice of diagnostic code should be upheld if supported by 
explanation and evidence).  There is no other applicable code 
which allows for a compensable rating.

Under Diagnostic Code 5228, limitation of motion of the thumb 
provides a non-compensable rating (zero percent) for a gap of 
less than one inch (2.5 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; a 10 
percent rating for a gap of between one to two inches (2.5 cm to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; and a 20 percent rating for a 
gap of more than two inches (5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a.  The ratings are the same regardless of whether 
the hand affected is the major or minor.

The Veteran was provided with a VA medical examination in June 
2007.  At that time, the examiner noted that the Veteran was 
right-handed, making the Veteran's left hand his minor hand.  At 
that time, the examiner found that the Veteran was able to touch 
his thumb to his fingertips, with difficulty at the fourth and 
fifth digits only.  As such, at that time there is no evidence of 
a gap greater than one inch between the pad and the fingers, such 
that a compensable rating was not warranted at that time under 
Diagnostic Code 5228.  38 C.F.R. § 4.71a.  The Veteran was 
provided with a second VA medical examination in March 2009, 
where it was again noted that the Veteran was right hand 
dominant.  At that time, the examiner found "[n]o gap between 
the thumb pad and the fingers with the thumb attempting to oppose 
the fingers."  As such, the March 2009 examination also showed 
that the Veteran was not entitled to a compensable rating for his 
residuals of a left thumb fracture under Diagnostic Code 5228.  
Id. 

In regards to the Veteran's functional loss due to pain or other 
factors, there is evidence of further symptoms affecting the 
functional use of the Veteran's left thumb.  At the time of the 
June 2007 VA medical examination, the examiner noted that the 
Veteran occasionally experienced flare-ups due to cold or damp 
weather, movement, and lifting.  This was treated with Tylenol 
and moist heat, but the Veteran indicated that he did not wear 
any support or brace, and he has not had any surgical 
interventions, injections, or physical therapy.  The Veteran 
indicated that he tried to avoid doing a lot of lifting and 
repetitive work.  The examiner noted that the Veteran had a 
normal grip, although there was some indication of weakness.  In 
addition, the Veteran had difficulty touching the base of his 
fifth finger and to the fourth digit; he was only able to reach 
about halfway.  He was, however, able to touch the base of his 
index and long finger.  The examiner also indicated that there 
was pain in the range of motion, but did not specify if this 
caused additional limitation of motion.  The examiner noted there 
was no functional loss at the Veteran's employment, as he had 
retired from work due to his heart condition in June 2006.

At the time of the March 2009 VA medical examination, the 
examiner also noted elements of additional functional loss.  The 
examiner noted that the Veteran occasionally treated his left 
thumb by soaking it in warm water.  The Veteran indicated that 
his thumb swells in the morning, but gradually "works itself out 
over the course of the day."  He indicated that the joints swell 
at times, and that he had begun hearing "crunchy" noises, with 
occasional popping and cramping.  The Veteran indicated that his 
function was not otherwise affected, except that he occasionally 
drops things, and has a weakened grip, but denied experiencing 
pain.  Upon examination, the Veteran's thumb showed no 
tenderness, effusion, or anklyosis, with good strength and 
dexterity without any limitation of the range of motion, and 
without pain.  Repetitive motion produced increased weakness, 
lack of endurance, fatigue, and incoordination.  The Veteran's 
range of motion was indicated at the MCP (metacarpophalangeal 
joint) of flexion of 10 to 55 degrees, indicated as within the 
normal range, and flexion at the DIP (distal interphalangeal 
joint) of 0 to 50 degrees.  Repetitive motion caused flexion of 
the DIP joint to be limited to 50 degrees, with no further 
restriction of the range of motion.  The examiner also noted 
crepitus found throughout the examination at the other joints.

Finally, the Veteran has indicated that he experiences pain on 
movement, numbness, swelling, and loss of strength in his left 
thumb.  See the Veteran's July 2006 claim and April 2009 VA Form 
9.  

None of this evidence shows that the Veteran's pain or 
limitations of motion of his left thumb causes the equivalent of 
ankylosis or that this causes a gap of one inch or greater in 
attempting to oppose his thumb and fingers, such that a 
compensable rating would be warranted under Diagnostic Codes 5224 
or 5228.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  
In fact, the March 2009 examiner indicated that the Veteran's 
flare-ups did not cause any further limitation beyond the noted 
swelling in the morning, and occasional cramping, and that this 
did not interfere with the Veteran's employment.  In this case, 
the Veteran has indicated that he has been unemployed due to his 
heart condition.  See the June 2007 and March 2009 VA medical 
examinations.  The principal purpose and policy for awards of 
disability compensation is to partially compensate a Veteran for 
disabilities which impair earning capacity.  See 38 C.F.R. § 4.1.  
Further, the Veteran has indicated that all of his treatment has 
been self-treatment and has not required inpatient treatment, 
surgery, or physical therapy.  The Veteran specifically indicated 
that, in regards to flare-ups, he "deals with it and goes on 
with his life."  Therefore, in this case, none of the Veteran's 
additional functional loss provides the equivalent of a 
compensable rating for the Veteran's service-connected residuals 
of a left thumb fracture.  38 C.F.R. § 4.3.

However, the Veteran has also indicated that he experiences 
arthritis of the joint.  See the Veteran's April 2009 VA Form 9.  
In general, this must be confirmed by x-ray evidence; however, 
both the June 2007 and March 2009 VA medical examinations found 
that the x-ray results were normal.  Nevertheless, the March 2009 
VA medical examiner found that there was "[p]ost-traumatic 
arthritis of the DIP joint of the left thumb based on audible and 
palpated crepitus."  38 C.F.R. § 4.59 indicates that crepitation 
within a joint should be noted as a point of contact provide that 
is diseased, and also indicates that painful motion due to 
arthritis, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no actual limitation 
of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  In this case, the Board concludes that, given the size 
of the joints involved which may render x-ray diagnosis more 
difficult and the fact that the Veteran's crepitus was found by a 
VA medical examination due to a verifiable factor of crepitus, 
the March 2009 VA medical examination shows evidence of arthritis 
affecting the Veteran's left thumb DIP joint.  

Traumatic arthritis (under Diagnostic Code 5010) is rated 
analogous to degenerative arthritis under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5010.  Degenerative 
arthritis, in turn is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved - which, here, is Diagnostic Code 5224 for 
limitation of motion of the thumb.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In this case, the Veteran's arthritis does 
not provide any further limitation to the Veteran's range of 
motion such that a compensable rating is warranted under 
Diagnostic Code 5228 due to arthritis.  See the VA medical 
examination of March 2009.  

However, when the limitation of motion of a specific joint or 
joints is noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of motion 
to be combined, not added under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a.  For purposes of rating disability from 
arthritis, the joints of the thumb are considered a group of 
minor joints.  38 C.F.R. § 4.45(f).  In this case, however, the 
March 2009 VA medical examination only found a single minor joint 
to be affected by arthritis, i.e. the DIP joint.  Given that the 
Veteran's arthritis only affected a single minor joint, the 
Veteran is not entitled to a compensable rating on the basis of 
arthritis.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
Veteran's residuals of a left thumb fracture.  38 C.F.R. § 4.3.  
Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, the 
Board finds the manifestations of the Veteran's residuals of a 
left thumb fracture do not rise to a compensable level at any 
time during the appeal period, and a staged rating is not 
warranted.

Extraschedular Rating for Veteran's Residuals of a Left Thumb 
Fracture 

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the 
Veteran's level of functional impairment shown in the record 
caused by Veteran's residuals of a left thumb fracture are 
specifically contemplated under 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206.  Thereby rendering an extraschedular 
analysis moot.  

However, even if the Board were to concede that the rating 
criteria do not address all of the effects of the Veteran's 
residuals of a left thumb fracture, such as the reported 
occasional weakness, the evidence does not show exceptional or 
unusual circumstances, to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  At his 
June 2007 VA medical examination, the Veteran indicated that he 
had retired due to his heart condition.  See also the March 2009 
VA medical examination.  As such, there is no evidence of 
interference with the Veteran's employment due to his service-
connected residuals of a left thumb fracture.  Finally, there is 
no evidence of inpatient or hospital treatment for the Veteran's 
left thumb.  In fact, the evidence of record indicates that the 
Veteran has not received any medical treatment for his residuals 
of a left thumb fracture.  See the June 2007 VA medical 
examination.  Therefore, the evidence of record simply does not 
warrant an extraschedular rating.  

In reaching this conclusion, the Board notes that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 
338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable disability rating for the residuals of a left thumb 
fracture is denied.





REMAND

The Veteran maintains that he has a heart condition which was 
incurred during his military service.  See the Veteran's July 
2006 claim and April 2009 VA Form 9.  Specifically, he has argued 
that the diagnosis of his heart murmur was the beginning of his 
heart problems.  See the April 2009 VA Form 9.

The AOJ originally denied service connection for the Veteran's 
heart condition in a July 1987 rating decision.  The RO notified 
the Veteran of that decision and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103.  The Court has held 
that in determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to the 
record since the last time the claim was denied on any basis, 
including a prior denial based on the absence of new and material 
evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), the Court 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements in regard to new and material evidence claims 
require the VA to send a specific notice letter to the claimant 
that:  (1) notifies him or her of the evidence and information 
necessary to reopen the claim (i.e., describes what is meant by 
new and material evidence); (2) identifies what specific evidence 
is required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice for 
the underlying service connection claim.

In this case, the Veteran's claim was initially treated as a new 
claim for service connection.  See the July 2007 rating decision.  
At the time of the July 1987 rating decision, the AOJ reviewed 
the evidence of record and concluded that the Veteran was 
experiencing "congenital heart disease manifested by bicuspid 
aortic valve with aortic insufficiency and aortic stenosis," and 
that there was no evidence to show "aggravation of a pre-
existing congenital condition."  In this instance, to provide 
new and material evidence sufficient to reopen the July 1987 
decision, the Veteran must either show that his heart condition 
was not a pre-existing congenital defect but a disorder which 
began during service, or that his congenital heart condition 
developed a superimposed disease or injury during his military 
service.

In the April 2009 SOC the AOJ acknowledged that the Veteran's 
claim was in fact a request to reopen his claim which had been 
denied in July 1987.  However, the Veteran was never provided 
with notice as to the nature and elements of his claim as 
required by the VCAA and Kent.  As such, the Veteran must be 
provided with Kent-compliant notice to address the elements of 
his claim, allowed sufficient time to respond, and his claim must 
be fully readjudicated in light of any new evidence received.  

Accordingly, the case is REMANDED for the following action:

1.	As to the new and material evidence claim, 
send the Veteran a corrective VCAA notice 
that is compliant with Kent v. Nicholson, 
20 Vet. App. 1, 10-11 (2006).  
Specifically, this letter should:

(A)	Describe what new and material 
evidence is under the current standard 
set forth under 38 C.F.R. § 3.156(a);

(B)	 Identify what specific evidence is 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denials of his claim.

	That is, in order to reopen his heart 
condition claim, he must submit evidence 
to either show that his heart condition 
was not a pre-existing congenital defect 
but a disorder which began during 
service, or that his congenital heart 
condition developed a superimposed 
disease or injury during his military 
service. 

(C) Provide general VCAA notice for the 
underlying service connection claim.  
Specifically, the Veteran must be advised 
that establishment of service connection 
for a heart condition requires:  (1) the 
existence of a present disability; (2) 
in-service incurrence or aggravation of a 
disease or injury; and (3) a causal 
relationship between the present 
disability and the disease or injury 
incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  
In the alternative, the Veteran may show 
that his heart condition manifested to a 
compensable degree within one year of 
separation from active military service.  

2.	Then, review the Veteran's claims file and 
any new information obtained to ensure that 
the foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication of the claim.

3.	Finally, provide the Veteran a reasonable 
period of time to respond to his notice, 
then readjudicate the request to reopen the 
claim for service connection for a heart 
condition in light of any additional 
evidence obtained since the April 2009 
statement of the case (SOC).  If this claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


